Case: 10-31012     Document: 00511646896         Page: 1     Date Filed: 10/27/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 27, 2011
                                     No. 10-31012
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

STEVON ARCHIE,

                                                  Plaintiff-Appellant

v.

JAMES LEBLANC; PAT BOOK, Warden, Catahoula Correctional Center; JOHN
DOE; JOAN DOE,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:08-CV-1381


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Stevon Archie, Louisiana prisoner # 439157, appeals following the
dismissal of his civil action against James LeBlanc, the Secretary of the
Louisiana Department of Corrections. Archie originally sued LeBlanc and Pat
Book, Warden, Catahoula Corrections Center, in state court.1 Book removed the


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        1
        Archie also sued “Jane Doe and John Doe,” but he does not appeal the district court’s
dismissal of the claims against them.
   Case: 10-31012      Document: 00511646896   Page: 2   Date Filed: 10/27/2011

                                  No. 10-31012

action with the consent of LeBlanc. The district court then dismissed Book
based upon discovery violations; we dismissed Archie’s appeal of that order as
frivolous. Archie v. LeBlanc, Case No. 09-30651 (5th Cir. Feb. 22, 2010).
      The case remanded pending in the district court against LeBlanc who
moved to dismiss claiming qualified immunity, failure to allege a claim upon
which relief could be granted, and failure to exhaust administrative remedies.
The district court granted the motion to dismiss for failure to state a claim. The
district court also denied the original motion to remand (styled as an “opposition
to petition for removal” but treated as a motion to remand) Archie had filed at
the outset of the case, reasoning that LeBlanc had consented to federal
jurisdiction by filing a consent to the removal.
      On appeal, Archie challenges only the decision that the district court had
jurisdiction over LeBlanc. He does not address the conclusion that he failed to
state a claim, so we conclude that issue is abandoned. Yohey v. Collins, 985 F.2d
222, 225-26 (5th Cir. 1993). We review the denial of a motion to remand to state
court de novo. City of Clarksdale v. BellSouth Telecomms., Inc., 428 F.3d 206,
210 (5th Cir. 2005).
      Archie has not addressed the basis for the district court’s conclusion that
it had jurisdiction or otherwise demonstrated error in the denial of his motion
to remand. See Meyers v. Texas, 410 F.3d 236 (5th Cir. 2005)(holding that
voluntary invocation of the federal court’s jurisdiction through the removal
process waives Eleventh Amendment immunity from suit in federal courts). The
judgment of the district court is AFFIRMED.




                                        2